326 S.W.3d 864 (2010)
STATE of Missouri, Respondent,
v.
Vernon L. YOUNG, Appellant.
No. WD 70632.
Missouri Court of Appeals, Western District.
December 14, 2010.
Laura G. Martin, for Appellant.
Evan J. Buchheim, for Respondent.
Before Division One: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
Vernon L. Young was found guilty by a jury of second-degree murder, first-degree assault, and two counts of armed criminal action, and he was sentenced to four concurrent terms of twenty-five years' imprisonment. Young appeals from his conviction and sentence and argues that the trial court plainly erred in allowing evidence of Young's gang affiliation to be admitted into evidence. Finding no evident, obvious, or clear error, we decline plain error review.
Judgment affirmed. Rule 30.25(b).